Title: From John Adams to John Bondfield, 10 June 1780
From: Adams, John
To: Bondfield, John


     
      Sir
      Paris June 10 1780
     
     I am this moment honoured with yours of the 6. I am now able to inform you, that the Wine is in my Celler. The Hogshead appeared in good order. The Caise, was found to contain only forty whole Bottles, and the Fragments of Eight broken ones. It was very badly packed—only cutt straw within and not well guarded. Pray send me, two Caises more of the very best White bourdeaux Wine, of 50 Bottles each. Let great care be taken in the Packing if you please—and then please to draw on me for the whole, as soon as you please.
     I find the Wine in the Case good. Very good. If you come this Way, I pray you to feel the Virtues of it.
     Dont be anxious about the News from Cadiz. It is no Act of Bankruptcy. It ought to give every Man interested in American Affairs Confidence. It shows that Congress, are Masters of the Science of Paper Finances and that they have Firmness enough to adopt the right Practice. An Allarm was Spread here at first, but it subsides, and the most thinking judicious Men I converse with applaud this Measure as the most just as well as the most politick that could be adopted.
     The Trade of America is certainly extending most nobly. We shall shew, these fierce Islanders another year, what they have lost. My best Respects to Mr. Texier, and thank him for sending me so good wine, but pray him to pack the order the next to be better packed. I would send my Respects too to Madame Texier, if I dared. I ought to have paid them in Person when I was at Bourdeaux. But the Fatigue of my Journey, had worn almost destroyed me.
     
      Adieu.
      J. A.
     
    